In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    Nos. 07-18-00206-CV
                                         07-18-00297-CV


                IN THE INTEREST OF P.L.G. AND H.M.G., CHILDREN


                          On Appeal from the 100th District Court
                                  Childress County, Texas
                 Trial Court No. 10,713, Honorable Stuart Messer, Presiding

                                      August 1, 2018

                              ORDER OF SEVERANCE
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       The parents of P.L.G. and H.M.G. each timely filed notices of appeal from the trial

court’s order terminating their parental rights. The children’s mother, T.G., has filed a

brief on the merits. The children’s father, D.Z.G., was appointed an attorney who has

filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967).


       Because the nature of our review of Anders cases is substantially different than

the nature of our review of a brief on the merits, we believe that it is appropriate to sever

the appeals. Thus, by order of this Court, D.Z.G.’s appeal is severed into cause number
07-18-00297-CV. To effectuate this severance, D.Z.G.’s brief and all related filings as

well as a copy of the appellate record will be refiled in cause number 07-18-00297-CV by

the Clerk of this Court.


                                                      Per Curiam




                                           2